                Case 20-10883   Doc 34   Filed 03/18/20    Page 1 of 1




                                         Certificate Number: 06531-MD-DE-034116137
                                         Bankruptcy Case Number: 20-10883


                                                       06531-MD-DE-034116137




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on February 20, 2020, at 5:51 o'clock AM CST, Lori L Jean
completed a course on personal financial management given by internet by Allen
Credit and Debt Counseling Agency, a provider approved pursuant to 11 U.S.C.
111 to provide an instructional course concerning personal financial management
in the District of Maryland.




Date:   February 20, 2020                By:      /s/Seneca Lovett


                                         Name: Seneca Lovett


                                         Title:   Credit Counselor
